DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Jensen on 7 July 2022.
The application has been amended as follows: 
1. A sensor [[Sensor]] system comprising a frame supporting a force-sensing tip arranged to generate a signal based upon a force applied by said force-sensing tip to a material to be tested, said sensor system further comprising:
- an input drum mounted in said frame such that [[it]] -said input drum can rotate about an input axis of rotation; 
- an output lever supported by said frame by means of an output revolute joint defining an output axis of rotation;
wherein said force-sensing tip is mounted on said output lever such that said force-sensing tip is arranged to be brought into contact with [[a]] the material to be tested;
and wherein said sensor system comprises a mechanical transmission arranged to kinematically link said input drum to said output lever such that a rotation of said input drum about said input axis of rotation causes said output lever to pivot in an oscillatory manner about said output axis of rotation.
2. The sensor [[Sensor]] system according to claim 1, 
wherein said mechanical transmission comprises a connecting lever arranged to interact with the input drum at a point on said input drum which is eccentric with respect to the input axis via a universal joint having two degrees of freedom in bending, 
and which is pivotally connected to said output lever via a revolute connecting joint defining an intermediate axis of rotation which is situated in a plane parallel to the input axis and perpendicular to the output axis.
3. The sensor [[Sensor]] system according to claim 2, 
wherein said connecting lever, said universal joint and said output lever are monobloc.
4. The sensor [[Sensor]] system according to claim 2, 
wherein both of said universal joint and said revolute connecting joint comprise at least one flexure pivot.
5. The sensor [[Sensor]] system according to claim 4, 
wherein both of said universal joint and said revolute connecting joint comprise at least one flexure pivot.
6. The sensor [[Sensor]] system according to claim 1, 
wherein said input drum comprises a cam surface, 
and wherein the mechanical transmission comprises a cam follower integrated with said output lever, said cam follower being maintained in contact with said cam surface.
7. The sensor [[Sensor]] system according to claim 6, 
wherein said cam follower and said output lever are monobloc.
8. The sensor [[Sensor]] system according to claim 1, 
wherein said output revolute joint is [[a]] defined by a flexure pivot system,  
wherein said flexure pivot system is 
9. The sensor [[Sensor]] system according to claim 8, 
wherein said flexure pivot system and said output lever are monobloc.
10. The sensor [[Sensor]] system according to claim 1, 
wherein said frame is adapted to be hand-held.
11. The sensor [[Sensor]] system according to claim 10, 
wherein said frame is substantially tubular.
12. The sensor [[Sensor]] system according to claim 11, 
wherein said frame has a diameter of 3mm or less.
13. The sensor [[Sensor]] system according to claim 12, 
wherein the diameter of said frame is 2mm or less.
14. The sensor [[Sensor]] system according to claim 1, 
further comprising a force limiter adapted to prohibit application of an excessive force to said material by said tip.
15. The sensor [[Sensor]] system according to claim 1, 
wherein said sensor system is adapted for [[making]] taking measurements of biological tissue.
16. The sensor [[Sensor]] system according to claim 15, 
wherein said sensor system is adapted for intra-aural use.
17. The sensor [[Sensor]] system according to claim 16, 
wherein said material is an ossicle.
Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Bertholds (US-20100328675-A1) teaches a sensor system comprising a frame supporting a force-sensing tip arranged to generate a signal upon a force applied by said force-sensing tip to a material to be tested (the measuring element 1 has a rounded end suitable to absorb and to transmit the force to be measured three-dimensionally into the individual regions 7 (Bertholds, Paragraph [0021], Figure 1); An analytical instrument connected to the optical fiber can infer the gap distance 11 and, thus, the force that acts on the measuring element 1 from the information obtained (Paragraph [0025])). However, Bertholds fails to explicitly disclose that said sensor system further comprises an input drum mounted in said frame such that said input drum can rotate about an input axis of rotation; an output lever supported by said frame by means of an output revolute joint defining an output axis of rotation; wherein said force-sensing tip is mounted on said output lever such that said force-sensing tip is arranged to be brought into contact with the material to be tested; and wherein said sensor system comprises a mechanical transmission arranged to kinematically link said input drum to said output lever such that a rotation of said input drum about said input axis of rotation causes said output lever to pivot in an oscillatory manner about said output axis of rotation, such that it would not have been obvious to one of ordinary skill in the art so as to modify Bertholds so as to incorporate the missing elements of the instant claim without the benefit of hindsight. As such, claim 1 and those dependent therefrom are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791